STONE, C. J.
The indictment in this case, each count of it, is framed under the statute “To prohibit the sale of lottery or gift-enterprise tickets in this State,” approved February 7, 1876.—Sess. Acts, 289; Code of 1876, § 4446; Code of 1886, § 4069. This case, then, is not in any respect distinguishable from Ex parte Tompkins, 58 Ala. 71, and relief must be denied on the authority of that case.
Lest this ruling, and that in Ex parte Tompkins, supra, may mislead, we feel it our duty to state, that should the question again come before us, we are not prepared to say we would adhere to the ruling in Solomon v. State, 27 Ala. 26, or to the intimation in Tompkins’ Case, that the act approved February 7, 1876, did not in part supplant tbe older statute. The statute construed in Solomon’s Case declares, in its first clause, that no one -shall set up, carry on, or be concerned in setting up, or carrying on a lottery, &c. This must refer to a lottery set up or carried on in this State, for Alabama has no authority to punish any act done outside of its own jurisdiction. Setting up or carrying on a lottery in another State, or in a foreign country, can not offend the laws *105of Alabama, any more than any other act done beyond her jurisdiction can be a violation of her laws. Passing to the second clause, it makes it an indictable offense to sell lottery-tickets, or shares, not in every lottery, but in “such lottery.” This word such must refer to the preceding clause, and makes it an offense to sell tickets only in those lotteries which it had just declared should not be set up or carried on — lotteries it had the power to interdict. It is worthy of consideration, whether the sale of tickets in a lottery set up or carried on outside of Alabama was an offense against our laws, until the approval of the act of February 7, 1876.
Mandamus denied.